Title: To James Madison from Robert H. Jones, 1 August 1816
From: Jones, Robert H.
To: Madison, James



Sir,
Warrenton 1. August 1816

Circumstances that apply exclusively to my private affairs and  interest induce me to resign my Commission as Attorney of the U States  for the District of North Carolina, and to request you to accept this as my resignation.
It would afford me Sincere Satisfaction to tender herewith the name of Some Gentleman, as my Successor, of adequate talents to the duties imposed by the office.  This however is denied me, and probably for the same reasons that have produced my resignation.  Mr. Thomas P. Devereux of the City of Raleigh a young gentleman very recently admitted to the Bar, wou’d indeed accept the Appointment; but his youth and consequent inexperience prevents a recommendation from me.
To guard individuals and the public from embarrassments and difficulties, I shall continue, as heretofore, to discharge the duties of the office untill my Successor is known.
I beg leave Sir, to avail myself of this opportunity, to express my sincere wishes for your personal happiness and reposed, and to add my fervent prayer, that you may very long live, to enjoy the approbation of your Countrymen the best Reward of your Useful Services.  I have the Honor to be with the most perfect regard Sir Yr. mo Ob. St.

Robert H. Jones

